 



EXHIBIT 10.3

 

 

 

 

THE GOODYEAR TIRE & RUBBER COMPANY

DEFERRED COMPENSATION PLAN FOR EXECUTIVES

(Amended and Restated as of January 1, 2002)

 

 

X-10.3-1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page         ARTICLE I — GENERAL Section 1.1   Purpose   1
Section 1.2   Intent   1 Section 1.3   Effective Date   1 Section 1.4  
Contractual Obligation of Employer   2   ARTICLE II DEFINITIONS AND USAGE
Section 2.1   Definitions   2 Section 2.2   Usage   10   ARTICLE III ELIGIBILITY
Section 3.1   Eligibility to Defer Performance Compensation   10 Section 3.2  
Eligibility to Defer Salary   11   ARTICLE IV COMPENSATION ELIGIBLE FOR
DEFERRAL; NOTICE AND PARTICIPATION Section 4.1   Performance Compensation   11
Section 4.2   Deferrable Salary   12 Section 4.3   Participation; Notice and
Agreement Procedure   12 Section 4.4   Time for Filing Elections   13   ARTICLE
V MANDATORY DEFERRALS Section 5.1   Designated Participants Subject to Mandatory
Deferrals   13 Section 5.2   Period of Deferral   14 Section 5.3   Election of
Deferral Period   14   ARTICLE VI ACCOUNTS AND REFERENCE INVESTMENT ELECTIONS
Section 6.1   Deferred Compensation   14 Section 6.2   Accounts   15 Section 6.3
  Reference Investment Procedure   15 Section 6.4   Equivalents; Reference
Investment Elections   16 Section 6.5   Failure to Elect Reference Investment  
18 Section 6.6   Adjustments to Account Balances   18 Section 6.7   No
Responsibility for Results of Reference Investment Funds   19

X-10.3-2



--------------------------------------------------------------------------------



 

          ARTICLE VII PAYMENT OF DEFERRED COMPENSATION Section 7.1  
Distribution Events   9 Section 7.2   Absence of Deferral Period Election   21
Section 7.3   Minimum Balance   21   ARTICLE VIII PAYMENTS FROM THE PLAN
Section 8.1   Timing, Amount and Form of Payment   22 Section 8.2   Acceleration
of Payment Upon Change of Control   23   ARTICLE IX SOURCE OF PAYMENTS
Section 9.1   Payments from General Funds of Employers and Rabbi Trusts   23
Section 9.2   The Trusts   24 Section 9.3   Contributions and Expenses   24
Section 9.4   Trustee Duties   24 Section 9.5   Reversion of Trust Funds to
Company or Participating Employer   24   ARTICLE X DESIGNATION OF BENEFICIARIES
Section 10.1   Designation Procedure   25 Section 10.2   Payment to the
Participant’s Representative   26 Section 10.3   Unclaimed Benefits   26  
ARTICLE XI ADMINISTRATION OF PLAN Section 11.1   Administration   27
Section 11.2   Allocation of Fiduciary Responsibilities; Composition and Powers
of Committee   27 Section 11.3   Indemnification   29 Section 11.4   Claims
Procedures   29   ARTICLE XII AMENDMENT AND TERMINATION Section 12.1   Amendment
of the Plan   30 Section 12.2   Termination of the Plan   30

X-10.3-3



--------------------------------------------------------------------------------



 

          ARTICLE  XIII MISCELLANEOUS PROVISIONS Section 13.1   No Assignment  
  31   Section 13.2   Adoption of and Withdrawal from Plan by a Participating
Employer     31   Section 13.3   Information Required     31   Section 13.4  
Elections by Eligible Employees     31   Section 13.5   Notices by Committee or
any Employer     32   Section 13.6   No Employment Contract or Commitment     32
  Section 13.7   Severability     32   Section 13.8   Effect of IRS
Determination     32   Section 13.9   Taxes and Withholding     32  
Section 13.10   No Rights to Assets Created     32   Section 13.11   Precedent  
  33   Section 13.12   No Guarantees     33   Section 13.13   Expenses     33  
Section 13.14   Claims of Other Person     33   Section 13.15   Captions     33
  Section 13.16   Choice of Law     33   Section 13.17   Binding Agreement    
34  

X-10.3-4



--------------------------------------------------------------------------------



 



THE GOODYEAR TIRE & RUBBER COMPANY
DEFERRED COMPENSATION PLAN FOR EXECUTIVES

     THE GOODYEAR TIRE & RUBBER COMPANY, an Ohio corporation (“Goodyear” or the
“Company”) hereby amends and restates the Deferred Compensation Plan for
Executives of the

     Company (the “Plan”) as hereinafter provided.

ARTICLE I
GENERAL

     Section 1.1 Purpose. The purpose of the Plan is to promote the greater
success of Goodyear and its participating wholly-owned subsidiaries by providing
a means for a select group of management and highly compensated employees of
Goodyear and such subsidiaries (whose positions enable them to make significant
contributions to the profitability, competitiveness and growth of the Company
and its subsidiaries) to defer certain incentive and salary compensation. In
addition, compensation of executive officers of the Company which for any reason
would not be deductible by the Company for Federal Income Tax purposes due to
the limitations on deductibility set forth in Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), shall be automatically deferred
for future payment under the Plan when such payments will be deductible by the
Company.

     Section 1.2. Intent. The Plan is intended to be an unfunded, non-qualified
plan primarily for the purpose of providing the opportunity to officers and a
select group of management and highly compensated employees of the Company and
participating wholly-owned subsidiaries of the Company, as described under
Sections 201(2), 301(a)(3), and 401(a)(l) of ERISA, to defer certain
compensation. The Plan is not intended to be a plan described in Section 401(a)
of the Code.

     Section 1.3. Effective Date. The provisions of the Plan shall be effective
as of January 1, 2002, the date for which changes to the Plan were approved by
the Compensation Committee of the Goodyear Board of Directors and adopted by the
Goodyear Board of Directors. The rights, if any, of any Participant (as
hereinafter defined) in the Plan whose status as an employee of the Company or
any Participating Employer (as hereinafter defined) terminates for any reason
shall be determined pursuant to the Plan as in effect on the date such
Participant ceases to be an employee of the Company or any Participating
Employer, unless a subsequently adopted provision of the Plan states otherwise.

     Section 1.4. Contractual Obligation of Employer. The obligation of the
Company and Participating Employers to make payments of Deferred Compensation
(as hereinafter defined) and Mandatory Deferred Compensation (as hereinafter
defined) in accordance with the Plan are contractual, general unsecured
obligations and liabilities of the Company and, as applicable, Participating
Employers to pay for services in accordance with the terms of the Plan. It is
intended that payments of Deferred Compensation and Mandatory Deferred
Compensation under the Plan shall be paid from one or more Trusts (as
hereinafter defined) established for that purpose. If, and to the extent that,
the assets of such Trusts are not sufficient to make all payments of Deferred
Compensation and Mandatory Deferred Compensation required by the terms of the
Plan, such shortfall shall be paid by the Company and, as applicable, the
Participating Employers. All Deferred Performance Amounts (as hereinafter
defined), Deferred Salary Amounts (as hereinafter defined) and Mandatory
Deferred Amounts (as hereinafter defined) will be recorded in Accounts (as
hereinafter defined) and, ordinarily, amounts equivalent thereto will be
transferred by the Company and, as applicable, the Participating Employers to
their respective Trusts. Each Participant may elect, from alternatives available
under the Plan, to have Deferred Performance Amounts, Deferred Salary Amounts
and Mandatory Deferred Amounts, if any, adjusted by amounts equivalent to the
amounts such Deferred Amounts and Mandatory Deferred Amounts, if any, would
realize (as earnings, gains and losses, net of expens-

X-10.3-5



--------------------------------------------------------------------------------



 



es and taxes) if invested (for the relevant period) in one or more of the mutual
funds or other investment vehicles or reference rates designated from time to
time as the Reference Investment Funds (as hereinafter defined) available under
the Plan. No Participant or Beneficiary (as hereinafter defined) shall have any
right, title or interest whatever in or to any investment reserves, accounts,
trusts or other funds or assets that the Company or the Participating Employers
may purchase, establish, or accumulate to aid in paying Deferred Compensation
and Mandatory Deferred Compensation as and when due to the Participants under
the Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust or a fiduciary
relationship of any kind between the Company (or a Participating Employer) and a
Participant, his or her Beneficiaries or any other person. Neither a Participant
nor his or her Beneficiaries shall acquire any right or interest under the Plan
other or greater than that of an unsecured creditor.

ARTICLE II
DEFINITIONS AND USAGE

     Section 2.1. Definitions. Wherever used in the Plan, the following words
and phrases shall have the meaning set forth below, unless the context plainly
requires a different meaning:

         “Account” means the following “Accounts” to be maintained by the
Committee for each Participant for recordkeeping, measurement and accounting
purposes; provided, that any Plan assets will not be segregated among such
“Accounts” and each Participant will have only an unsecured contractual claim
against his or her Employer for the amount of his or her “Account” balances:

     (a)  Performance Plan Account. An Account to record the amount of a
Participant’s Performance Compensation deferred pursuant to the provisions of
Article IV of the Plan in respect of a Plan Year, as from time to time adjusted
to reflect any and all Equivalents attributable to such Deferred Performance
Amount.

     (b)  Annual Salary Account. An Account to record the aggregate amount of a
Participant’s Salary deferred pursuant to the provisions of Article IV of the
Plan in respect of a Plan Year, as from time to time adjusted to reflect any and
all Equivalents attributable to such Deferred Salary Amount.

     (c)  Mandatory Deferred Account. An Account to record the amount of all of
a Participant’s Performance Compensation, Salary and other cash compensation in
respect of a Plan Year deferred pursuant to the provisions of Article V of the
Plan, as from time to time adjusted to reflect any and all Equivalents
attributable to such Mandatory Deferred Amount.



       “Acquiring Person” means any person (any individual, firm, corporation or
other entity) who or which, together with all Affiliates and Associates, shall
be or become the beneficial owner of shares of the Common Stock of the Company.
         “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended.          “Aggregate Deferred
Amount” means, with respect to any Participant, the sum of all Deferred Amounts
with respect to such Participant during all Plan Years to the date (or Valuation
Date) on or as of which any determination of the amount thereof is being or to
be made.          “Aggregate Mandatory Amount” means, with respect to any
Participant, the sum of all Mandatory Deferred Amounts with respect to such
Participant during all Plan Years to the date (or Valuation Date) on or as of
which any determination of the amount thereof is being or to be made.

X-10.3-6



--------------------------------------------------------------------------------



 



       “Agreement” and "Notice and Agreement” means an instrument executed and
delivered in accordance with Section 4.3 of the Plan, whereunder an Eligible
Employee elects and agrees with his or her Employer to (i) participate in the
Plan in respect of a Plan Year by deferring Performance Compensation or
Deferrable Salary, as the case may be, in accordance with Article IV of the Plan
(a Participant must enter into a separate Agreement in respect of the deferral
of Performance Compensation and a separate Agreement in respect of the deferral
of Salary each Plan Year in order to defer Performance Compensation and Salary),
(ii) defer all or a specific amount or percentage of his or her Performance
Compensation or Deferrable Salary, and (iii) comply with and be bound by all the
terms and conditions of the Plan.          “Annual Salary Rate” means, with
respect to each Plan Year: (i) if the Salary Measurement Date is January 1 of
such Plan Year, the Salary payable to an Employee during or in respect of
January of the Plan Year multiplied by twelve (12), or, (II) if the Salary
Measurement Date is December 1 of the year preceding such Plan Year, the Salary
payable to an Employee during or in respect of the month of December of the year
preceding such Plan Year multiplied by twelve (12), or (iii) if the Salary
Measurement Date is an Employment Date, the Salary payable to an Employee during
or in respect of such person’s first full month of Employment multiplied by the
number of full months remaining in such Plan Year subsequent to the Employment
Date.          “Beneficiary” means any person or entity (including a trust or
the estate of a Participant) designated in a written instrument executed by a
Participant and delivered to the Committee in accordance with the provisions of
Section 10.1 of the Plan.          “Board” means the Board of Directors of
Goodyear.          “Change of Control” shall mean, and shall be deemed to have
occurred when (the “Change of Control Date”), any Acquiring Person (other than
the Company, any subsidiary of the Company, any employee benefit plan of the
Company or of any subsidiary of the Company, or any person or entity organized,
appointed or established by the Company or any subsidiary of the Company for or
pursuant to the terms of any such plans), alone or together with its Affiliates
and Associates, shall become the beneficial owner of thirty-five percent (35%)
or more of the shares of the Common Stock of the Company, without par value (the
“Common Stock”) then outstanding (except pursuant to an offer for all
outstanding shares of the Common Stock at a price and upon such terms and
conditions as a majority of the Continuing Directors determine to be in the best
interests of the Company and its shareholders (other than the Acquiring Person
or any Affiliate or Associate thereof on whose behalf the offer is being made)),
and the Continuing Directors no longer constitute a majority of the Board.    
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and regulations and rulings promulgated thereunder.          “Committee”
means the Committee established under, and operating pursuant to the provisions
of, Article XI of the Plan.          “Company” means The Goodyear Tire & Rubber
Company, its successors and any corporation into which it may be merged or
consolidated.          “Compensation Committee” means the Compensation Committee
of the Board.          “Continuing Director” means any individual who is a
member of the Board, while such individual is a member of the Board, who is not
an Acquiring Person, or an Affiliate or Associate of an Acquiring Person, or a
representative or nominee of an Acquiring Person or of any such Affiliate or
Associate and was a member of the Board prior to the occurrence of the Change of
Control Date, any successor of a Continuing Director, while

X-10.3-7



--------------------------------------------------------------------------------



 





  such successor is a member of the Board, and who is not an Acquiring Person,
or an Affiliate or Associate of an Acquiring Person, or representative or
nominee of an Acquiring Person or of any such Affiliate or Associate, and is
recommended or elected to succeed the Continuing Director by a majority of the
Continuing Directors.          “Deferrable Salary” means, with respect to each
Eligible Employee and with respect to each Plan Year, such Eligible Employee’s
Salary for such Plan Year. .          “Deferred Amount” means, with respect to
any Participant and any Plan Year, the sum of the Deferred Performance Amount
and the Deferred Salary Amount of such Participant during such Plan Year.    
     “Deferred Compensation” means, with respect to any Participant, the
aggregate of all Deferred Performance Compensation and Deferred Salary of such
Participant for all Plan Years to the date (or Valuation Date) on or as of which
any determination of the amount thereof is being or to be made.    
     “Deferred Performance Amount” means, with respect to any Participant and
any Plan Year, the amount of Performance Compensation deferred by such
Participant during such Plan Year pursuant to Article IV of the Plan.    
     “Deferred Performance Compensation” means, with respect to any Participant
and any Plan Year, the sum of the Deferred Performance Amount in respect of such
Plan Year and all Equivalents attributable to, and credited (or charged) to the
Performance Plan Account in respect of, such Deferred Performance Amount to the
date (or Valuation Date) on or as of which any determination of the amount
thereof is being or to be made.          “Deferred Salary” means, with respect
to any Participant and any Plan Year, the sum of the Deferred Salary Amount in
respect of such Plan Year and all Equivalents attributable to, and credited (or
charged) to the Annual Salary Account in respect of, such Deferred Salary Amount
to the date (or Valuation Date) on or as of which any determination of the
amount thereof is being or to be made.          “Deferred Salary Amount” means,
with respect to any Participant and any Plan Year, the amount of Salary deferred
by such Participant during such Plan Year pursuant to Article IV of the Plan.  
       “Disability” or “Disabled” means a physical or mental condition of a
Participant resulting from a bodily injury, disease, or mental disorder which
renders the Participant incapable of continuing in the Employment of any
Employer or other Affiliate of the Company and results in such Participant
receiving or being entitled to receive benefits under the Company’s Long Term
Disability Income Plan or the Retirement Plan (or, if such Participant is then
an Employee of a Participating Employer, under similar plans, if any, of such
Participating Employer).          “Eligible Employee” means any Employee of an
Employer who, at the time the determination thereof is being or to be made,
(i) is employed within the United States of America, (ii) is a citizen of or
resident in the United States of America, (iii) is a participant in the
Performance Plan for the then current Plan Year, (iv) has an Annual Salary Rate
of at least $170,000 per year, and (v) is designated by the Committee as being
eligible to participate in the Plan for the Plan Year.          “Employee” means
any person who is a full-time salaried employee of an Employer.    
     “Employer” means and includes, as of the time at which a determination
thereof is being or to be made, the Company or any Participating Employer, or
their respective successors and assigns that adopt the Plan.

X-10.3-8



--------------------------------------------------------------------------------



 





       “Employment” means the fact that and the period during which an Employee
is regularly employed by an Employer.          “Employment Date” means the date
on which an Employee first earned compensation from an Employer.    
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and regulations and rulings promulgated thereunder.  
       “Executive Officer” means and includes the Chairman of the Board and
Chief Executive Officer, any Vice Chairman of the Board, the President, any Vice
President, the Treasurer, the Comptroller or the Secretary of the Company (or
such other person as the General Counsel of the Company may designate).    
     “Equivalent” means, as at any time as of which any determination thereof is
being or to be made, the net amount (of the earnings, gains, losses, expenses
and taxes in respect of applicable Reference Investment Funds) attributed to any
Deferred Performance Amount, Deferred Salary Amount or Mandatory Deferred
Amount, and credited (or charged) to the related Account, in accordance with the
provisions of Article VI of the Plan.          “Mandatory Deferred Amount”
means, with respect to any Participant and any Plan Year, the sum of the
Mandatory Deferred Performance Amount, the Mandatory Deferred Salary Amount and
the Mandatory Deferred OC Amount of such Participant in respect of such Plan
Year.          “Mandatory Deferred Compensation” means, with respect to any
Participant, the aggregate of all Mandatory Deferred Performance Compensation,
all Mandatory Deferred Salary and all Mandatory Deferred Other Compensation of
such Participant for all Plan Years to the date (or Valuation Date) on or as of
which any determination of the amount thereof is being or to be made.    
     “Mandatory Deferred OC Amount” means, with respect to any Participant and
any Plan Year, the amount of cash compensation (other than Performance
Compensation or Salary) automatically deferred in respect of such Participant
during such Plan Year pursuant to Article V of the Plan.          “Mandatory
Deferred Other Compensation means, with respect to any Participant and any Plan
Year, the sum of the Mandatory Deferred OC Amount in respect of such Plan Year
and any and all Equivalents attributable to, and credited (or charged) to the
Mandatory Deferred Account in respect of, such Mandatory Deferred OC Amount to
the date (or Valuation Date) on or as of which any determination of the amount
thereof is being or to be made.          “Mandatory Deferred Performance Amount”
means, with respect to any Participant and any Plan Year, the amount of
Performance Compensation automatically deferred in respect of such Participant
during such Plan Year pursuant to Article V of the Plan.          “Mandatory
Deferred Performance Compensation” means, with respect to any Participant and
any Plan Year, the sum of the Mandatory Deferred Performance Amount of such
Participant in respect of such Plan Year and all Equivalents attributable to,
and credited (or charged) to the Mandatory Deferred Account in respect of, such
Mandatory Deferred Performance Amount to the date (or Valuation Date) on or as
of which any determination thereof is being or to be made.          “Mandatory
Deferred Salary” means, with respect to any Participant and any Plan Year, the
sum of the Mandatory Deferred Salary Amount of such Participant in

X-10.3-9



--------------------------------------------------------------------------------



 





  respect of such Plan Year and all Equivalents attributable to, and credited
(or charged) to the Mandatory Deferred Account in respect of, such Mandatory
Deferred Salary Amount to the date (or Valuation Date) on or as of which any
determination thereof is being or to be made.          “Mandatory Deferred
Salary Amount” means, with respect to any Participant and any Plan Year, the
amount of Salary automatically deferred in respect of such Participant during
such Plan Year pursuant to Article V of the Plan.          “Net Performance
Compensation” means the amount of compensation after withholding for taxes and
other deductions that would apply to Deferred Compensation.    
     “Participant” means any, and includes each, (i) Eligible Employee
participating or a former Eligible Employee who continues to have deferrals
because of participation in the Plan in accordance with Articles III and IV of
the Plan, and (ii) any Executive Officer whose Performance Compensation, Salary
or other cash compensation, or any portion or portions thereof, in respect of
any Plan Year have been or are being automatically deferred in accordance with
Article V of the Plan.          “Participating Employer” means each subsidiary
of the Company which is directly or indirectly wholly-owned by the Company and
is organized and existing under the laws of the United States of America or any
state thereof that adopts the Plan by action of its board of directors and
enters into a Trust Agreement.          “Performance Plan” means the Goodyear
Performance Recognition Plan for any Performance Plan Year (payouts, if any, in
respect of which would be made of the year following the Performance Plan Year
for such Performance Recognition Plan), as approved by the Compensation
Committee, or any plan designated by the Compensation Committee as the successor
to any such plan.          “Performance Plan Year” means the period commencing
January 1 and ending on December 31 in respect of which there is a Performance
Plan in effect, where the payout, if any, thereunder will be made in February of
the following year.          “Performance Compensation” means any amount earned
by and payable to an Eligible Employee under the Performance Plan in respect of
any Plan Year thereof.          “Plan Year” means each period of one year
beginning January 1 and ending December 31.          “Recordkeeper” means that
person or entity selected from time to time by the Committee to establish and
maintain Accounts and other records and to perform related services in respect
of the Plan and the Trusts.          “Reference Investment Funds” means those
mutual funds, bank common trust funds, insurance contracts and other investment
vehicles and reference rates which, in accordance with the provisions of
Article VII of the Plan, are used as the reference for the determination and
measurement of Equivalents to be attributed to the Deferred Amounts and
Mandatory Deferred Amounts, if any, of Participants, as from time to time
selected by the Compensation Committee pursuant to the provisions of Article VII
of the Plan and identified at Annex I to the Plan.          “Retirement” means,
with respect to any Participant, the termination of employment with the Company
(or other Participating Employer) after either 30 years of service or 10 years
of service and the attainment of age 55 or attainment of age 65.    
     “Retirement Plan” means the Company’s Salaried Pension Plan, as amended and
in effect from time to time.

X-10.3-10



--------------------------------------------------------------------------------



 





       “Salary” means the amount of base salary (as determined before any
contributions to the Savings Plan (or any similar plan of any Participating
Employer) and before any withholding for taxes, payroll taxes or charges and
deductions for benefits provided by the Company or any other Employer) paid or
payable to an Employee during the period in respect of which a determination
with respect to such base salary is being or to be made.          “Salary
Measurement Date” shall mean, with respect to each Plan Year: (i) with respect
to each person who is an Employee on the first day of such Plan Year, (a) if
used in determining whether an Employee is an Eligible Employee for the purpose
of deferring Performance Compensation during such Plan Year, January 1 of such
Plan Year, and (b) if used in determining whether an Employee is an Eligible
Employee for the purpose of deferring Salary during such Plan Year, December 1
of the year preceding such Plan Year; and (ii) in respect of each person who
becomes an Employee during such Plan Year, the Employment Date of such Employee.
         “Savings Plan” means the Employee Savings Plan for Salaried Employees
of the Company, as amended and in effect from time to time.    
     “Subsidiary” means any corporation, joint venture or other entity of which
(or in which) more than 50% of the outstanding capital stock, or interest in the
profits, is owned by the Company and one or more other Subsidiaries, or by one
or more other Subsidiaries.          “Trust” or “Trust Fund” means each of
(i) the “Rabbi Trust” to be established under a Trust Agreement to be entered
into by the Company to receive and invest amounts transferred to it by the
Company for future payment as Deferred Compensation and Mandatory Deferred
Compensation under the Plan, which trust’s assets will be subject to the claims
of general creditors of the Company, and (ii) each “Rabbi Trust” established
under a Trust Agreement entered into by a Participating Employer to receive and
invest amounts transferred to such “Rabbi Trust” by such Participating Employer
for future payment as Deferred Compensation under the Plan, which trust’s assets
will be subject to the claims of general creditors of the Participating Employer
establishing such “Rabbi Trust”; and “Trusts” and “Trust Funds” means all such
Trusts and Trust Funds.          “Trust Agreement” means each of (i) a Rabbi
Trust Agreement between the Company and the Trustee to provide for the Trust to
be established by the Company, and (ii) a similar agreement between a
Participating Employer and such Trustee; and “Trust Agreements” means all such
Trust Agreements.          “Trustee” means the individual(s), corporation(s) or
other entity(ies) appointed by the Company and each of the Participating
Employers, pursuant to the Trust Agreements, to hold and manage the Trust Funds
as “Rabbi Trusts”.          “Valuation Date” means the close of each business
day during each Plan Year, of which the Trustee will determine the fair market
value of the Trust Fund and the Recordkeeper will determine the amount
(balance) of each Account.          Section 2.2. Usage. Except where otherwise
indicated by the context, any masculine terminology used herein shall also
include the feminine and vice versa, and the definition of any term herein in
the singular shall also include the plural and vice versa.

X-10.3-11



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY

     Section 3.1. Eligibility to Defer Performance Compensation.

     (b)  Any eligible Employee may elect to defer all or certain portions of
his or her Performance Compensation in respect of each Performance Plan Year
commencing on January 1 of any year in the amount, for the deferral period and
in the manner provided in the Plan, if: (i) such Employee was an Eligible
Employee at January 1 of such Performance Plan Year, using January 1 of such
Performance Plan Year as the Salary Measurement Date; or (ii) the Employment
Date of such Employee was during the period January 2 through August 31,
inclusive, of such Performance Plan Year and on his or her Employment Date such
Employee was an Eligible Employee, determined using his or her Employment Date
as the Salary Measurement Date; provided, however, that in the event an Eligible
Employee shall terminate his or her Employment (other than by reason of
Retirement or Disability) during such Performance Plan Year (or thereafter if
prior to February 15th of the next succeeding Plan Year, such Employee shall
cease to be an Eligible Employee for the purpose of deferring, and shall not be
entitled to defer, any Performance Compensation in respect of such Performance
Plan Year.

     Section 3.2. Eligibility to Defer Salary. Any eligible Employee may elect
to defer all or certain portions of his or her Deferrable Salary in respect of
any Plan Year commencing on January 1of any year in the amount, for the deferral
period and in the manner provided for herein if: (i) such Employee was an
Eligible Employee at January 1 of such Plan Year using December 1 of the year
preceding such Plan Year as the Salary Measurement Date, or (ii) the Employment
Date of such Employee was during the period January 2 through August 31,
inclusive, of such Plan Year and on his or her Employment Date such Employee was
an Eligible Employee, determined using his or her Employment Date as the Salary
Measurement Date.

ARTICLE IV
COMPENSATION ELIGIBLE FOR DEFERRAL: NOTICE AND PARTICIPATION

     Section 4.1. Performance Compensation. (a) Any Eligible Employee may elect
(within the time period specified in Section 4.4 of the Plan) to defer the
payment of all or a portion of his or her Performance Compensation in respect of
any Performance Plan Year, in which event such Deferred Performance Amount (as
adjusted by related Equivalents) shall be payable as Deferred Performance
Compensation under the Plan. An Eligible Employee may specify all or any portion
of his or her Performance Compensation in respect of a Performance Plan Year for
deferral; provided, that: (i) if expressed as a dollar amount, the amount of
Performance Compensation to be deferred shall be $3,600 or any greater dollar
amount thereof which is a multiple of $100; and (ii) if expressed as a
percentage of Performance Compensation in respect of such Performance Plan Year,
the amount of Performance Compensation to be deferred shall be 5% or any greater
whole percentage thereof. If a Participant selects a dollar amount of
Performance Compensation for deferral and the amount so selected exceeds the
amount of Performance Compensation available for deferral, the Participant shall
be deemed to have elected to defer 100% of his or her net Performance
Compensation for such Performance Plan Year.

     (b)  In the event the amount of a Participant’s Performance Compensation in
any Plan Year not deferred pursuant to the Plan is not sufficient to pay all
required withholding and payroll taxes and all deductions in respect of such
Participant’s participation in other benefit plans of his or her Employer, then
the amount of such Performance Compensation deferred in such Plan Year will be
reduced by the amount necessary to provide for the payment of such taxes and
deductions. If any election would result in the deferral of less than $3,600 of
Performance Compensation in a Plan Year, such election will be invalid and no
deferral of Performance Compensation will be made pursuant to such election.

X-10.3-12



--------------------------------------------------------------------------------



 



     Section 4.2. Deferrable Salary. (a) Any Eligible Employee may elect (within
the time period specified in Section 4.4 of the Plan) to defer the payment of
all or a portion of his or her Deferrable Salary in respect of any Plan Year, in
which event such Deferred Salary Amount (as adjusted by related Equivalents)
shall be payable as Deferred Salary Compensation under the Plan. An Eligible
Employee may specify any portion of Deferrable Salary in respect of a Plan Year
for deferral; provided, that: (i) if expressed as a dollar amount, the amount of
Salary to be deferred shall be $3,600 or any greater amount which is a multiple
of $120, and (ii) if expressed as a percentage of Deferrable Salary for such
Plan Year, the amount of Salary to be deferred shall be 5 % of Deferrable Salary
for such Plan Year or any greater whole percentage thereof.

     (b)  In the event the amount of Deferrable Salary during any Plan Year not
deferred pursuant to the Plan is not sufficient to pay all required withholding
and payroll taxes and all deductions in respect of such Participant’s
participation in other benefit plans of his or her Employer, then the amount of
Salary deferred tinder the Plan in such Plan Year will be reduced by the amount
necessary to provide for the payment of such taxes and deductions. If any
election would result in the deferral of less than $3,600 of Deferrable Salary
during the Plan Year, such election will be invalid and no deferral of Salary
will be made pursuant to such election.

     Section 4.3. Participation: Notice and Agreement Procedure. (a) Any
Eligible Employee may become a Participant by giving timely notice of the
Performance Compensation or Deferrable Salary such Eligible Employee desires to
defer by executing and delivering to the Committee an Agreement as provided in
this Section 4.3 and in Section 4.4 of the Plan.

     (b)  Each Eligible Employee may elect to defer all or a portion (within the
limits specified at Sections 4.1 and 4.2 of this Article IV) of his or her
Performance Compensation for any Performance Plan Year or Deferrable Salary for
any Plan Year (as each is adjusted by related Equivalents) for payment as
Deferred Compensation under the Plan by executing and delivering to the
Committee (within the time limits specified in respect of elections to defer
specified at Section 4.4 of the Plan) one or more Agreements. Each Agreement
shall provide, among other things, for (i) the amount (expressed in dollars) or
portion (expressed as a percentage) of Performance Compensation or Deferrable
Salary to be deferred, (ii) the period such amount shall be deferred, and (iii)
the Reference Investment Fund or Funds with reference to which the Deferred
Amounts win be attributed Equivalents in accordance with Article VI of the Plan,
all in accordance with the Plan and the Rules of the Committee.

     (c)  Each Agreement shall be in one of the alternative forms as prescribed
by the Committee and shall be properly completed and executed by the Participant
and delivered to the Committee within the periods for the filing thereof
specified in Section 4.4 of the Plan. Any electronic election will be deemed
executed upon sending by Participant from a secure platform which incorporates
protected individual accounts.

     (d)  An Agreement shall be effective no earlier than the date on which it
is delivered to the Committee and shall continue in effect (unless sooner
terminated in accordance with the provisions of the Plan and the Agreement)
until the Deferred Performance Compensation or Deferred Salary attributable to
such Agreement has been paid in accordance with the Plan.

     Section 4.4. Time for Filing Elections. In order to be effective, any
election to defer Performance Compensation or Deferrable Salary in respect of
any Plan Year shall be made only by the filing of a duly executed and completed
Agreement with the Committee:

     (a)  With respect to Performance Compensation in respect of any Performance
Plan Year: (i) in the case of an Eligible Employee at January 1 of such
Performance Plan Year, not earlier than February 15 or later than March 30 of
such Performance Plan Year in respect of which such deferral election is being
or to be made, ; and (ii) in the case of an Eligible Employee whose Employment
Date occurs during such Performance Plan Year, not later than 30 days after

X-10.3-13



--------------------------------------------------------------------------------



 



the Employment Date of such Eligible Employee, but in no event shall such
election be permitted after September 30 of such Performance Plan Year.

     (b)  With respect to Deferrable Salary in respect of any Plan Year: (i) in
the case of an Eligible Employee at January 1 of such Plan Year, not earlier
than December 1 or later than December 31 of the calendar year prior to the Plan
Year in respect of which such election to defer Salary is being made; and
(ii) in the case of an Eligible Employee whose Employment Date occurs during
such Plan Year, not later than 30 days after the Employment Date of such
Eligible Employee and at least two weeks prior to the commencement of the
payroll period in respect of which Deferrable Salary will be deferred, but in no
event shall any such election be permitted after September 30 of such Plan Year.

ARTICLE V
MANDATORY DEFERRALS

     Section 5.1. Designated Participants Subject to Mandatory Deferrals. Any
Performance Compensation, Salary or other cash compensation earned by any
Executive Officer which, if paid as and when due, would not be deductible by the
Company for Federal Income Tax purposes by reason of the limitations set forth
at, or the provisions of, Section 162(m) of the Code and the regulations and
rulings related thereto (for whatever reason such limitations are exceeded or
the compensation payable to such Executive Officer is not excluded therefrom or
the provisions thereof do not permit the deduction of such compensation) shall
automatically be deferred until such time as may be necessary in order for the
Company to assure the deductibility for Federal Income Tax purposes of all such
compensation when paid to such Executive Officer. The Company’s determination of
the deductibility by the Company of such compensation of any Participant for
Federal Income Tax purposes shall be final and binding on such Participant. To
the extent possible, if the Executive Officer whose compensation is being or to
be deferred has elected to defer Performance Compensation or Salary in
accordance with Article IV of the Plan, such amounts will be so deferred prior
to any deferral under this Article V. The Mandatory Deferred Amount in respect
of each Plan Year (as adjusted by Equivalents) shall be payable as Mandatory
Deferred Compensation.

     Section 5.2. Period of Deferral. All Mandatory Deferred Compensation in
respect of any Executive Officer shall be paid to such Executive Officer in a
lump sum on the later of: (1) the fifteenth (15th) day of the second calendar
year following the calendar year during which such person ceases to be an
Executive Officer and, if applicable, a director of the Company; or (2) such
later date as the officer shall elect in accordance with the provisions of
Section 5.3 of this Article V. The provisions of this Article V shall control
with respect to Mandatory Deferred Compensation and the deferral and
distribution elections provided for in Articles IV and VII of the Plan shall not
apply to any Mandatory Deferred Compensation.

     Section 5.3. Election of Deferral Period. Any Executive Officer shall have
the right to select any of the following payment date or dates if such Executive
Officer makes an election within twenty (20) days following his or her receipt
of notice from the Committee that all or a portion of his or her Performance
Compensation, Salary or other cash compensation in respect of any Plan Year, or
any combination thereof, has been or will be deferred:



       (a) A lump sum payment of all Mandatory Deferred Compensation on the
fifteenth (15th) day of the third, fourth or fifth calendar year following the
calendar year during which such person ceased to be an Executive Officer and, if
applicable, a director of the Company; or



       (b) A series of no less than five nor more than 15 annual installments
commencing on the fifteenth (15th) day of the second calendar year following the
calendar year during which such person ceases to be an Executive Officer and, if
applicable, a director of the Company, each installment to equal the Mandatory
Deferred Compensation of

X-10.3-14



--------------------------------------------------------------------------------



 





  such Executive Officer then remaining in his or her Mandatory Deferred
Account, determined using the then most recent Valuation Date, divided by the
number of installments then remaining to be made (including the installment to
be paid on such distribution date).

ARTICLE VI
ACCOUNTS AND REFERENCE INVESTMENT ELECTIONS

     Section 6.1. Deferred Compensation. A Participant’s Deferred Compensation
shall be equal to the total amount of all Deferred Amounts of such Participant,
plus all Equivalents attributable to each Deferred Performance Amount and each
Deferred Salary Amount of such Participant, and credited (or charged) to, each
of the Performance Plan Accounts and Annual Salary Accounts of such Participant
pursuant to this Article VI. A Participant’s Mandatory Deferred Compensation
shall be equal to the total amount of all Mandatory Deferred Amounts and
Equivalents attributable to the Mandatory Deferred Amounts of such Participant
and credited (or charged) to such Participant’s Mandatory Deferred Accounts
pursuant to this Article VI.

     Section 6.2. Accounts. The Company and each Participating Employer shall
establish and maintain, or cause to be established and maintained, pursuant to
the terms of the Plan Accounts for each Participant, consisting of Performance
Plan Accounts, each of which will be credited with the Deferred Performance
Amount of such Participant in a Plan Year, Annual Salary Accounts, each of which
will be credited with the Deferred Salary Amount of such Participant during such
Plan Year, and Mandatory Deferred Accounts, which will be credited with all
Mandatory Deferred Amounts of such Participant during a Plan Year, in each case
to be adjusted by Equivalents attributable thereto in accordance with this
Article VI. In respect of each Participant, a separate Performance Plan Account
shall be established and maintained in respect of each Plan Year, the balance of
which at any Valuation Date represents the amount of such Participant’s Deferred
Performance Compensation for such Plan Year. In respect of each Participant, a
separate Annual Salary Account shall be established and maintained in respect of
each Plan Year, the balance of which at any Valuation Date represents the amount
of such Participant’s Deferred Salary Compensation for such Plan Year. A
separate Mandatory Deferred Account shall be established for each Plan Year the
Participant has a Mandatory Deferred Amount, the balance of which as of any
Valuation Date represents the then current amount of such Participant’s
Mandatory Deferred Compensation for such Plan Year. All amounts (of Equivalents)
credited (or charged) to an Account shall be credited (or charged) solely for
purposes of measurement, accounting, computation and recordkeeping. The
obligation of an Employer to pay the amount in its Accounts is its general,
unsecured contractual obligation and any assets maintained by such Employer to
satisfy such claims shall be subject to the claims of such Employer’s general
creditors.

     Section 6.3. Reference Investment Procedure. At the time a Participant
makes his or her election to defer Performance Compensation or Salary in respect
of any Plan Year, such Participant may express his or her choice of Reference
Investment Fund or Funds and the allocation of his or her Performance Plan
Account and Annual Salary Account among one or more such Reference Investment
Funds. Similarly, within twenty (20) days after receipt of notice that a
Mandatory Deferred Account in respect of a Plan Year will be established, such
Participant may express his or her choice of Reference Investment Fund or Funds.
The Compensation Committee shall have absolute discretion in the selection of
Reference Investment Funds available and may, from time to time, change the
available Reference Investment Funds as it deems appropriate. Any such change of
Reference Investment Funds shall be communicated to Participants in accordance
with procedures adopted by the Committee.

     Section 6.4. Equivalents: Reference Investment Elections. (a) In accordance
with elections made by Participants in accordance with Section 6.3 and this
Section 6.4, each Deferred Performance Amount, Deferred Salary Amount and
Mandatory Deferred Amount will be credit-

X-10.3-15



--------------------------------------------------------------------------------



 



ed with earnings and gains and charged with losses, expenses and taxes in
amounts equal to the amount such Deferred Performance Amount, Deferred Salary
Amount or Mandatory Deferred Amount would have been credited, net of all losses,
expenses and taxes, or charged (where such losses, expenses and taxes exceeded
earnings and gains) if such Deferred Performance Amount, Deferred Salary Amount
or Mandatory Deferred Amount had been invested during the relevant period in one
or more of the Reference Investment Funds in accordance with such election (such
amounts being herein referred to as “Equivalents”). On a Valuation Date an
Account will be credited with all such earnings and gains, net of all losses,
expenses and taxes, or charged for any losses, expenses and taxes to the extent
such amounts exceed earnings and gains, such Deferred Performance Amount,
Deferred Salary Amount or Mandatory Deferred Amount would have accrued if such
amounts been invested in the Reference Investment Funds selected from time to
time by such Participant (or, if applicable, in accordance with Section 6.5 of
the Plan). Equivalents in respect of any Deferred Performance Amount, Deferred
Salary Amount or Mandatory Deferred Amount (or portion thereof) shall be equal
to the amount of increase or decrease, as the case may be, net of all expenses
and taxes which would have been incurred, in the value of suc1~ Deferred Amount
had such Deferred Amount been invested in the applicable Reference Investment
Fund or Funds (in accordance with the Participant’s elections as from time to
time in effect or, if applicable, in accordance with Section 6.5 of the Plan)
from the date deferred through the applicable Valuation Date.

     (b)  Reference Investment Funds Available. The Company and the Recordkeeper
will maintain records in respect of the Accounts of each Participant which
measure in accordance with the elections made by such Participant in respect of
his or her Deferred Amounts and, if applicable, Mandatory Deferred Amounts the
earnings, gains and losses attributable to such Deferred Amounts as though
invested in one or more of the Reference Investment Funds within the categories
described below, as specifically selected by the Compensation Committee and
identified at Annex I to the Plan:



       (1) Reference Money Market Fund. The reference investment shall be a
mutual fund or bank common trust fund which invests in various short-term U.S.
Government securities and/or similar instruments, including Treasury Bills,
certificates of deposit and other high quality instruments.



       (2) Reference Equity Index Fund. The reference investment shall be a
mutual fund or bank common trust fund which invests in common stocks of
companies comprising the S&P 500 Index on a weighted basis substantially similar
to the weighting of the S&P 500 Index.



       (3) Reference Bond Fund. The reference investment shall be a mutual fund
or bank common trust fund which invests in a diversified portfolio of government
and high quality corporate bonds (generally A rated or higher) with average
maturities of up to 5 years.



       (4) Reference Balanced Fund. The reference investment shall be a mutual
fund or bank common trust fund which invests primarily in S&P 500 equities and
government and corporate bonds.



       (5) Reference Growth Fund. The reference investment shall be a mutual
fund which focuses on growth equities.

     (c)  Changes in Reference Investment Funds Available. The Reference
Investment Funds available to Participants may be changed at any time and from
time to time by the Compensation Committee. The Committee will give timely
notice of any such change to each Participant. A Participant must change his or
her election before implementation of such change if such change eliminates the
availability of a Reference Investment Fund which was being used to measure
Equivalents to be credited (or charged) to any Account of such Participant.

X-10.3-16



--------------------------------------------------------------------------------



 



     (d)  Plan Investment Elections. Participants shall make their reference
investment elections using the following procedures:



       (1) Initial Election for Deferred Amounts. At the time any election to
defer Performance Compensation or Salary is made a Participant can elect to have
the Deferred Performance Amount or the Deferred Salary Amount, as the case may
be, accrue Equivalents related to one or more of the Reference Investment Funds
in five percent (5%) increments; provided, that the Participant must complete
his or her investment election no later than the deadline established by the
Committee.



       (2) Initial Election for Mandatory Deferred Amounts. Within twenty (20)
days after a Participant receives notice that a Mandatory Deferred Account in
respect of a Plan Year will be established and a portion of such Participant’s
Performance Compensation, Salary or other cash compensation will be deferred,
such Participant can elect to have the Mandatory Deferred Amount accrue
Equivalents related to one or more of the Reference Investment Funds in whole
percentage increments; provided, that the Participant must complete his or her
investment election no later than the deadline established by the Committee.



       (3) Change in Investment Election. Effective for the close of any
business day, a Participant may change his or her investment election for all of
his existing Accounts in whole percent increments. Such election will affect all
Deferred Amounts and Mandatory Deferred Amounts and the balance of all existing
Accounts, but shall not affect any Accounts thereafter established in respect of
future deferrals. To effect a change, the Participant must complete his
investment election under guidelines established by the Committee.

     (e)  Allocation of Reinvestments of Reference Investment Fund
Distributions. All Equivalents (earnings, gains and losses net after expenses
and taxes) attributable to any Account as measured in respect of any Reference
Investment Funds will be deemed to include any distributions by such Reference
Investment Fund, which distributions shall be deemed to be reinvested in the
same Reference Investment Fund after deducting any expenses and taxes
attributable to such reinvestment.

     (f)  Special Election Rules. The Committee may permit variations in the
administration of the Plan as it considers proper, under regulations adopted by
the Committee and published to Participants.

     Section 6.5. Failure to Elect Reference Investments. Any portion of an
Account of a Participant with respect to which such Participant has not
indicated to the Committee a Reference Investment Fund (whether due to the
failure of the Participant to timely complete and file his or her election or
otherwise) shall be deemed to accrue Equivalents as though such portion of the
Account were invested in the Reference Money Market Fund, or in such other
investment or reference rate as the Compensation Committee may select.

     Section 6.6. Adjustments to Account Balances.

     (a)  Regular Valuation Dates. As of each Valuation Date, the Company and
the Recordkeeper will determine the fair market value of each Account of each
Participant. On each Valuation Date, each Account will be adjusted to reflect
the following events in order since the preceding Valuation:



       (1) The increase or decrease in the amount of Equivalents (the pro rata
share of the net earnings, gains and losses, net of expenses and taxes of the
Reference Investment Fund or Funds in which the Account is deemed to be
invested);



       (2) Deferred Amounts in a new Account and Mandatory Deferred Amounts in
respect of a Mandatory Deferred Account;

X-10.3-17



--------------------------------------------------------------------------------



 





       (3) Distributions, if any, from the Account; and



       (4) Changes in Reference Investment Fund or Funds under Section 6.4(d)(2)
of the Plan.

     (b)  Valuations Binding. In determining the value of each Account of each
Participant, the Committee will exercise its best judgment as to the value of
such Account. All determinations of value of Accounts shall be binding upon
Participants and their Beneficiaries.

     (c)  Allocation Date. All allocations of Equivalents will be considered to
have been made as of the Valuation Date, regardless of when allocations are
actually made.

     (d)  Statements of Account Balances. As soon as practicable after the end
of each Plan Year, the Committee will provide to each Participant, or his or her
Beneficiary, a statement showing with respect to each Account of such
Participant: (1) the balance of such Account on January 1 of such Plan Year,
(2) all Equivalents attributable to such Account during such Plan Year, (3) all
distributions from such Account during such Plan Year and (4) the balance of
such Account on December 31 of such Plan Year. During each Plan Year, the
Committee may provide statements quarterly setting forth the balance of each
Account of a Participant as at the end of a quarter and such other information
in respect thereof as the Committee shall deem appropriate. If a Participant has
Accounts with more than one Employer, the reports and records relating to such
Accounts will be reported to the Participant without indicating which Employer
established the Account, unless such Employer is bankrupt or insolvent.

     (e)  Correction of Mistakes. In the event the Committee discovers that a
mistake has been made in an allocation to or distribution from any Account, or
any other mistake which affects an Account, it will correct the mistake as soon
as practicable. If an overpayment has been made, the Committee will seek cash
reimbursement. If an underpayment has been made, the amount of the underpayment
will be paid pursuant to Article XIII unless the committee determines the amount
to be minimal, in which case it will be paid as a lump sum payment.

     Section 6.7. No Responsibility for Results of Reference Investment Funds.
The Company shall not, and the Participating Employers, the Board of Directors,
the Compensation Committee and the Committee shall not, have any responsibility
or liability in the event any Reference Investment Fund selected by any
Participant shall result in any reduction in any Deferred Amount or Mandatory
Deferred Amount or reduce from one Valuation Date to the next Valuation Date the
amount of such Participant’s Deferred Compensation or Mandatory Deferred
Compensation, or both, or fail to result in any increase of Deferred
Compensation or Mandatory Deferred Compensation.

ARTICLE VII
PAYMENT OF DEFERRED COMPENSATION

     Section 7.1. Distributions Events. Deferred Compensation under the Plan
shall be payable as follows:

     (a)  Termination for Other than Retirement. Disability or Death. In the
event that a Participant’s Employment with the Company on any Participating
Employer shall be terminated by reason of voluntary termination, layoff due to
job elimination or job relocation, involuntary termination for any reason or any
other termination for any other reason other than his or her death, Disability
or Retirement, the entire amount of his or her Deferred Compensation shall be
paid within sixty (60) days after such termination of Employment; provided,
however, that if a Participant is an employee of any Subsidiary of the Company,
such Participant shall not be deemed to have terminated his or her employment
with the Company for the purpose of this Section 7.1, although such Participant
shall no longer be an Eligible Employee if such Subsidiary is not a
Participating Employer.

X-10.3-18



--------------------------------------------------------------------------------



 



     (b)  Death of Participant. In the event of a Participant’s death (whether
before or after his or her Retirement or Disability), the entire amount of his
or her Deferred Compensation shall be paid to his or her Beneficiaries in a lump
sum within sixty (60) days after the date of such Participant’s death.

     (c)  Termination of Employment by Retirement or Disability. In the event a
Participant shall terminate after meeting the requirements for Retirement or
qualifies for Disability benefits under the Retirement Plan (or similar plan of
a Participating Employer) or the Company’s Long Term Disability Income Plan, the
distribution of his or her Deferred Compensation shall be made in accordance
with the election of such Participant made in accordance with subsection (d) or
subsection (e) of this Section 7.1, or, if no election has been made by such
Participant, in accordance with Section 7.2 of the Plan.

     (d)  In accordance with Elections. A Participant may, at the time he or she
notifies the Committee of his or her election to have all or a portion of his or
her Deferrable Salary or Performance Compensation in respect of any Plan Year
payable as Deferred Compensation under the Plan, specify the payment of such
Deferred Compensation only in the following forms thereof:



       (i) In a lump sum on the 15th of January following the second anniversary
of the date such election of the Deferred Salary Amount or Deferred Performance
Amount was made.



       (ii) In a lump sum on the fifteenth (15th) day of January of the year
following the year of such Participant’s Retirement or Disability; or



       (iii) In annual installments over a period of not less than five (5) or
more than fifteen (15) years, commencing in each case on the 15th day of January
of the year following the date of such Participant’s Retirement or Disability,
each installment to equal the aggregate amount of all Deferred Compensation of
such Participant then remaining in his or her Account or Accounts subject to
such election, determined as at the Valuation Date immediately prior to such
distribution date, divided by the number of installments then remaining to be
made (including the installment to be paid on such distribution date).

     (e)  Extension of Deferral Period. If the deferral period for any Deferred
Amount specified by a Participant in an effective Agreement (or in any
subsequent election form pursuant to this subsection (e)) is two years (as
provided in clause (i) of subsection (d) of this Section 7.1), such Participant
may extend the deferral of such Deferred Amount at his or her election to any
date permitted by Section 7.1(d) if, and only if, such election is made at least
twelve (12) months prior to the expiration of the deferral period provided under
such Agreement (or subsequent election form) and in the calendar year prior to
the calendar year during which such Deferred Compensation would have been paid
but for this clause.

     Section 7.2 Elections of Deferral Period and Payment Forms. With respect to
any Deferred Amount of an active Employee, the period of deferral and form of
distribution will be paid in accordance with the elections in Section 7.1 except
as otherwise determined under this Section 7.2 as follows:

     (a)  Absence of Deferral Period Election. With respect to any Deferred
Amount of a Participant for which no effective election as to time of payment
has been filed with the Committee, such related Deferred Compensation will be
paid in a lump sum on the earlier of (a) the second (2nd) anniversary of (i) the
date such Deferred Performance Amount would have been paid (but for such
deferral election) or (ii) the fifteenth (15th) day of January of the year
following the Plan Year during which such Deferred Salary Amount would have been
paid (but for such deferral election), or (b) the fifteenth (15th) day of the
year following the year of such Participant’s Retirement or Disability.

X-10.3-19



--------------------------------------------------------------------------------



 



     (b)  An employee may change an election made under 7.1(d)(ii) or (iii) for
his form of distribution if the election is at least 12 months before
retirement. Such extension or change in the election will not be valid until the
12 months have expired. If a distribution would have otherwise been made under
this Article VII pursuant to the last election applicable to such deferred
Compensation before the expiration of the 12 months, then the prior election
will control the time and form of distribution.

     (c)  Notwithstanding the other provisions of this Section 7.2, employees or
retirees may elect to have any or all of their Deferred Compensation paid out as
soon as administratively possible in a lump sum payment made at 90% of their
Deferred Compensation payable under the other provisions of this Section 7.2.

     Section 7.3. Minimum Balance. Notwithstanding the foregoing, in the event
that an Participant’s Employment is terminated for any reason and the aggregate
undistributed amount of all of his or her Deferred Compensation is $50,000 or
less, as at the Valuation Date immediately prior to such termination of
Employment, the entire amount of all of his or her Accounts shall be paid in a
lump sum within sixty (60) days after his or her termination of Employment.

ARTICLE VIII
PAYMENTS FROM THE PLAN

     Section 8.1. Timing Amount and Form of Payment. Each payment of a
Participant’s Deferred Compensation, and, if applicable, Mandatory Deferred
Compensation, to such Participant will be subject to the following rules and any
other rules adopted from time to time by the Committee and uniformly applied:

     (a)  Timing of Payment. The Committee will cause the Company (or other
Employer, as applicable) to pay, or cause to be paid, the Deferred Compensation
of a Participant to such Participant or his or her Beneficiaries at the time or
times specified in Article VII of the Plan and in the Agreement or other payment
election form submitted to the Committee in accordance with the terms of the
Plan. The Committee will cause the Company (or other Employer, as applicable) to
pay, or cause to be paid, Mandatory Deferred Compensation of a Participant to
such Participant or his or her Beneficiaries at the time or times specified at
Article V of the Plan and in any payment election form submitted to the
Committee in accordance with the terms of the Plan.

     (b)  Amount of Payment. Each amount of Deferred Compensation, and, if
applicable, Mandatory Deferred Compensation, to be paid to a Participant will be
determined as of the Valuation Date on or next preceding the date such payment
is due to such Participant.

     (c)  Medium of Payment. Each Participant or his or her Beneficiaries will
receive all payments of such Participant’s Deferred Compensation and Mandatory
Deferred Compensation in cash.

     Section 8.2. Acceleration of Payment upon Change of Control. In the event a
Change of Control occurs, the entire amount of Deferred Compensation and
Mandatory Deferred Compensation of each Participant shall be immediately paid to
such Participant (or, if applicable, his or her Beneficiaries) and no additional
deferrals of Performance Compensation, Salary or other cash compensation will be
made under the Plan (notwithstanding any outstanding election for such
deferrals) and the Plan shall automatically terminate effective as of the Change
of Control Date.

ARTICLE IX
SOURCE OF PAYMENTS

     Section 9.1. Payments from General Funds of Employers and Rabbi Trusts. All
payments of Deferred Compensation and Mandatory Deferred Compensation under and
in accor-

X-10.3-20



--------------------------------------------------------------------------------



 



dance with the Plan shall be paid in cash from the general funds of the
applicable Employer and there shall be no requirement that any special or
separate trust, fund or account shall be established in the name of any
Participant or Beneficiary or other segregation of assets made to assure such
payments; provided, however, that each of the Company and the Participating
Employers intends to establish a Trust and may establish a bookkeeping reserve
to meet its obligations under the Plan. To the extent that any Participant,
Beneficiary or other person has a right to receive payments of Deferred
Compensation or Mandatory Deferred Compensation from the Company or a
Participating Employer under the Plan, such right shall be no greater than the
right of any unsecured general creditor of the Company or such Participating
Employer.

     Section 9.2. The Trusts. (a) A Trust to be known as the Rabbi Trust for the
Deferred Compensation Plan for Executives of the Company (the “Company Trust”)
will be established pursuant to a Trust Agreement between the Company and the
Trustee and is intended to be maintained as a “grantor trust” under section 671
of the Code. The assets of the Company Trust will be held, invested and disposed
of by the Trustee in accordance with the terms of the Company Trust, for the
exclusive purpose of paying Deferred Compensation and Mandatory Deferred
Compensation to Participants or their Beneficiaries as and when due under the
Plan. The assets of the Company Trust shall at all times be subject to the
claims of the Company’s general creditors in the event of the Company’s
insolvency or bankruptcy.

     (b)  Each Participating Employer shall prior to permitting any Eligible
Employee to participate in the Plan, enter into and maintain a Trust for the
Deferred Compensation Plan for Executives of the Company for Participants who
are Employees of such Participating Employer (each an “Employer Trust”), which
shall be established pursuant to a Trust Agreement between such Participating
Employer and the Trustee and shall be intended to be maintained as a “grantor
trust” under 671 of the Code. The assets of each Employer Trust will be held,
invested and disposed of by the Trustee in accordance with the terms of the
Employer Trust for the exclusive purpose of paying Deferred Compensation to
Participants Employed by such Participating Employer or their Beneficiaries as
and when due under the Plan. The Assets of each Employer Trust shall at all
times be subject to the claims of the general creditors of the Participating
Employer that established such trust in the event of such Participating
Employer’s insolvency or bankruptcy.

     (c)  The Company Trust and each Participating Employer Trust (herein
collectively referred to as the “Trusts”) shall each contain substantially the
same provisions and have the same Trustee and shall, to the extent practicable,
be administered and invested jointly, except that the assets shall be separate
and subject only to the general creditors of the Employer which is the grantor
of the applicable Trust.

     Section 9.3. Contributions and Expenses. The Company and Participating
Employers may, from time to time, make contributions to their respective Trusts
in accordance with the applicable Trust Agreement and the Plan. Deferred
Compensation and Mandatory Deferred Compensation payable under the Plan and
expenses chargeable to the Participants in accordance with the Plan are intended
first to be paid from the applicable Trusts. To the extent the funds in such
Trusts are not sufficient (or are not paid by the Trustee), all Deferred
Compensation and Mandatory Deferred Compensation shall be paid by the Company or
the applicable Participating Employer.

     Section 9.4. Trustee Duties. The powers, duties and responsibilities of the
Trustee shall be as set forth in the Trust Agreements and nothing contained in
the Plan, either expressly or by implication, shall impose any additional
powers, duties or responsibilities upon the Trustee. The Trustee shall make
investments in the Trusts as directed by the Committee, consistent with the
provisions of the Plan and the Trust Agreements. The Trustee may hold cash and
other liquid investments in such amounts as the Committee may deem appropriate.

X-10.3-21



--------------------------------------------------------------------------------



 



     Section 9.5. Reversion of Trust Funds to Company or Participating Employer.
(a) The Company shall have no beneficial interest in the Company Trust and no
part of the Company Trust shall revert or be repaid to the Company, except as
expressly provided in the Plan or the Trust Agreement which establishes the
Company Trust.

     (b)  No Participating Employer shall have a beneficial interest in such
Employer’s Employer Trust and no part of such Employer Trust shall revert or be
repaid to such Participating Employer, except as expressly provided in the Plan
or the Trust Agreement which establishes such Employer Trust.

ARTICLE X
DESIGNATION OF BENEFICIARIES

     Section 10.1. Designation Procedure. Each Participant may designate one
beneficiary or several beneficiaries (such beneficiary or beneficiaries of a
Participant herein referred to as the Participant’s “Beneficiaries”) to receive
any balance, or portion thereof, of his or her Accounts which may be payable
under the Plan upon his or her death. To be effective, each designation must be
in writing on a form provided by the Committee and must be signed and filed by
the Committee prior to the Participant’s death. Each Participant may name one or
more primary Beneficiaries and one or more contingent Beneficiaries; provided
that if a Participant names more than one Beneficiary, the Participant shall
designate the percentage payable to each. A Participant may from time to time
revoke or change his or her Beneficiaries designation without the consent of any
Beneficiary by filing a new designation with the Committee, and each change will
revoke all prior designations of Beneficiaries. The last. such designation of
Beneficiaries received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt.

     (b)  Absence of Designation. If no designation of Beneficiaries is in
effect at the time of a Participant’s death, if no designated Beneficiary
survives the Participant, or if the Participant’s designation of Beneficiaries
conflicts with law, then the Participant’s estate shall be the Beneficiary
entitled to receive all Deferred Compensation and, if applicable, Mandatory
Deferred Compensation then unpaid. The Committee may direct the Company or any
Participating Employer to retain such unpaid Deferred Compensation and, if
applicable, Mandatory Deferred Compensation, without liability for any interest
thereon or other earnings or gains thereon, until the rights thereto are
determined, or the Committee may direct the Company or Participating Subsidiary
to pay such unpaid Deferred Compensation and, if applicable, Mandatory Deferred
Compensation, into any court of appropriate jurisdiction, and such payment shall
completely discharge all liability of the Company and, if applicable, any
Participating Employer for unpaid Deferred Compensation and, if applicable,
Mandatory Deferred Compensation.

     (c)  Payment to Minor or Incompetent Beneficiaries. In the event a deceased
Participant’s Beneficiary is a minor, is legally incompetent, or cannot be
located after reasonable effort, the Committee will make payment to the
court-appointed guardian or representative of such Beneficiary, or to a trust
established for the benefit of such Beneficiary, as applicable.

     (d)  Judicial Determination. In the event the Committee for any reason
considers it improper to direct any payment as specified in this Section 10.1,
it may have a court of competent jurisdiction determine to whom payments should
be made, in which event all expenses incurred in obtaining such determination
may be deducted from the unpaid Deferred Compensation and, if applicable,
Mandatory Deferred Compensation or charged to the payee. Any such payment shall
constitute a complete discharge of all liability of the Employers to such
Participant under the Plan.

X-10.3-22



--------------------------------------------------------------------------------



 



     Section 10.2. Payment to Participant’s Representative. If a Participant is
incompetent to handle his or her affairs as of any date designated by such
Participant as a date on which a payment of all or a portion of such
Participant’s Deferred Compensation or Mandatory Deferred Compensation, or both,
is to be made, the Committee will make any payments due to such Participant to
his or her court-appointed personal representative or, if none is appointed, the
Committee may in its discretion make payments to his or her spouse, a child, a
parent, or a brother or sister, or any other person deemed by the Committee to
have incurred expenses for the care or maintenance of such Participant, in such
manner and proportions as the Committee may determine; provided that the
Committee may request a court of competent jurisdiction to determine the payee,
in which event all expenses incurred in obtaining the determination may be
deducted from the unpaid Deferred Compensation and, if applicable, Mandatory
Deferred Compensation or charged to the payee. Any such payment shall constitute
a complete discharge of all liability of the Employers to such Participant under
the Plan.

     Section 10.3. Unclaimed Benefits. In the event the Committee cannot locate,
with reasonable effort, any person entitled to receive a Participant’s unpaid
balance of Deferred Compensation and, if applicable, Mandatory Deferred
Compensation, the obligation of the Employer to make any payment of such
Participant’s Deferred Compensation and, if applicable, Mandatory Deferred
Compensation, will be canceled on the fifth anniversary after the first day on
which a payment of such Deferred Compensation was due to be paid, but will be
reinstated within sixty (60) days after the Participant or a Beneficiary is
located.

ARTICLE XII
ADMINISTRATION OF PLAN

     Section 11.1. Administration. The Plan shall be administered by the
Committee, as appointed by the Compensation Committee. Determinations by the
Committee as to any questions arising under the Plan shall be final, conclusive
and binding upon all persons including Participants, Beneficiaries, the Company
and Participating Employers. A member of the Committee who is also a Participant
must abstain from voting on any matter relating to his or her participation in
the Plan or to his or her Deferred Compensation or Mandatory Deferred
Compensation.

     Section 11.2. Allocation of Fiduciary Responsibilities: Composition and
Powers of Committee. The fiduciaries will have the powers and duties described
below, and may delegate their duties to the extent permitted under ERISA:



       (a) Company. The Company, through the Compensation Committee, will be
responsible for appointing and removing Committee members, approving the
adoption of the Plan by each new Participating Employer and designating Eligible
Employees.



       (b) The Committee.



       (1) Appointment and Termination of Office. The Committee will consist of
not less than three (3) or more than five (5) individuals who will be appointed
by and serve at the pleasure of the Compensation Committee. The Compensation
Committee will have the right to remove any member of the Committee at any time.
A member of the Committee may resign at any time by written resignation to the
Committee and the Compensation Committee. The Compensation Committee will
appoint a successor to fill any vacancy in the Committee’s membership.



       (2) Organization of Committee. The Committee will elect a Chairman from
among its members, and will appoint a Secretary who may or may not be a
Committee member. The Committee may appoint or retain such agents (including
legal counsel and accountants) who may or may not be Committee members, as it
considers necessary for the effective performance of its duties in administering
the

X-10.3-23



--------------------------------------------------------------------------------



 





  Plan, and may delegate to such agents such ministerial powers and duties as it
considers expedient or appropriate. The Committee may fix the compensation of
the agents within the limits set by the Compensation Committee. Committee
members who are employed by the Company or a Participating Employer shall serve
as such without additional compensation.

     (3)  Committee Meetings. The Committee will hold meetings at least
annually. A majority of the members then in office will constitute a quorum. All
actions of the Committee may be taken with or without a meeting. Each action of
the Committee taken at a meeting shall be taken on a majority vote of all
members of the Committee then in office. Any action taken without a meeting
shall be in writing and signed by a majority of the members of the Committee
then in office. The Committee may establish such other rules and procedures for
taking action with or without a meeting as it shall deem appropriate.

     (4)  Powers of the Committee. The Committee will have primary
responsibility for administering the Plan, and all powers necessary to enable it
to properly perform its duties, including but not limited to the following
powers and duties:



       (A) Rules. The Committee may adopt rules, regulations and procedures as
it deems necessary for the performance of its duties under the Plan, except to
the extent that such rules, regulations and procedures conflict with the express
provisions of the Plan or written policies or directives of the Compensation
Committee.



       (B) Interpretation. The Committee will have the power to interpret the
Plan and to decide all questions arising under the Plan; provided, however, that
the Compensation Committee shall also have the power and authority to interpret
the Plan and interpretations, rules and regulations adopted by the Compensation
Committee shall control.



       (C) Individual Accounts. The Committee, or the Recordkeeper acting for
it, will maintain individual Accounts for each Participant and will allocate
Equivalents in respect of Deferred Amounts to the proper Accounts.



       (D) Participant Data. The Committee will request from the Company and the
Participating Employers complete information regarding the Deferred Amounts and
Mandatory Deferred Amounts of each Participant and such other information as it
considers necessary from time to time, and will treat Employer records as
conclusive with respect to such information.



       (E) Payments. The Committee will direct the payment of Account balances
from the Trust (or from the Company or the Participating Employer, as the case
may be), and will specify the Participant (or Beneficiary or Beneficiaries) to
be paid and the amount, the time and the conditions, if any, of each payment.



       (F) Disclosure. The Committee will prepare and distribute, or cause to be
prepaid and distributed, to the Participants copies of the Plan, notices and
other information about the Plan in such manner as it deems appropriate and in
compliance with applicable law.



       (G) Agreements and Other Forms. The Committee will provide forms of
Agreements for use by Eligible Employees to elect to participate in the Plan and
other forms for use by Participants in respect of their participation in the
Plan.

X-10.3-24



--------------------------------------------------------------------------------



 





       (H) Financial Information. The Committee will periodically prepare, or
cause to be prepared, reports of the Plan’s operation and will submit a copy of
each report to the Compensation Committee and cause a copy to be maintained in
the office of the Secretary of the Company and each Participating Employer.



       (I) Reporting and Tax Returns. The Committee will cause to be filed all
reports and tax returns required under ERISA and the Code.

     Section 11.3. Indemnification. The Company and each of the Participating
Employers will indemnify and hold harmless the Committee and each member, and
each person to whom the Committee has delegated responsibility under this
Article XI (each an “Other Person”), from and against any and all losses, costs,
liabilities or expenses that may be imposed upon or incurred by them in
connection with or resulting from any claim, action, suit, or proceeding to
which any member of the Committee or such Other Person is or may be a party or
may be involved by reason of any action taken or failure to act under the Plan,
or for any other reason, and from and against any and all amounts paid by the
members of the Committee (or any of them) or such Other Person or Persons in
settlement (if with the Company’s approval) of, or paid by them in satisfaction
of a judgment in, any such action, suit or proceeding and from and against any
other joint or several liability for their acts and omissions and for the acts
and omissions of their duly appointed agents in the administration of the Plan,
except for their own willful breach of fiduciary duty or willful misconduct.

     Section 11.4. Claims Procedures. (a) Application for Payment of Deferred
Compensation or Mandatory Deferred Compensation. The Committee will, if
possible, furnish to each Participant timely information concerning
distributions of Deferred Compensation or Mandatory Deferred Compensation due
under the Plan to such Participant at least one year prior to the anticipated
date of such distribution. The Committee may require any Participant,
Beneficiary or other person claiming the right to receive payments of Deferred
Compensation or Mandatory Deferred Compensation under the Plan to submit a
written application, together with such information as the Committee considers
necessary to process the claim.

     (b)  Action on Application. Within ninety (90) days after receipt of an
application and all necessary information, the Committee will furnish the
claimant a written notice of its decision. If the Committee denies the claim in
whole or in part, the notice will set forth (1) specific reason for the denial,
with specific reference to Plan provisions upon which the denial is based; (2) a
description of any additional information or material necessary to process the
application with an explanation why such material or information is necessary;
and (3) an explanation of the claim review procedure under the Plan.

     (c)  Claim Review. Any Participant, Beneficiary or other claimant who does
not agree with the decision rendered on the application may request that the
Committee review the decision. Each request for review must be made in a writing
addressed to and filed with the Committee within sixty (60) days after the
claimant receives the decision, or if the application has neither been approved
nor denied within the 90-day period specified in subsection (b), then the
request must be made within 60 days after expiration of the 90-day period.
Concurrently with filing the request for review the claimant may submit in
writing to the Committee a statement of the issues raised by his appeal and
supporting arguments and comments. Where the Committee believes that the issues
raised by the claimant’s appeal may be more efficiently or fairly processed by
taking testimony of the claimant or others, it will set the matter for oral
hearing and give the claimant reasonable notice of the time and place. The
Committee will proceed promptly to resolve all issues raised by the claimant’s
appeal and will render a written decision on the merits within 60 days following
the claimant’s request for review. Any determination by the Committee after
completion of the review process set forth herein shall be binding upon the
Company and the claimant.

X-10.3-25



--------------------------------------------------------------------------------



 



ARTICLE XII
AMENDMENT AND TERMINATION

     Section 12.1. Amendment of the Plan. The Plan may be amended, modified or
suspended by the Company pursuant to action taken by the Board of Directors or
by the Compensation Committee; provided, however, that no such action shall have
the effect of reducing or eliminating any Account balance as at the effective
date of any such amendment, modification or suspension or otherwise impairing or
adversely affecting the rights of any Participant or Beneficiary to payment of
Deferred Compensation or Mandatory Deferred Compensation under the Plan which
had accrued prior to the date of such action. In the event of any amendment to,
or modification or suspension of, the Plan, the Company will promptly notify
each Participant of such amendment, modification or suspension of the Plan. Any
such amendment shall be made by, and any such modification or suspension shall
be evidenced by, written instrument executed by the Company.

     Section 12.2. Termination of the Plan. Although the Company expects the
Plan to be continued indefinitely, the Company reserves the absolute right to
terminate the Plan at any time by action taken by the Board of Directors or the
Compensation Committee. In the event of any termination of the Plan, the Company
will promptly notify each Participant of such termination of the Plan and will
cause all Deferred Compensation and Mandatory Deferred Compensation to be paid
to the Participants or their Beneficiaries on or before (or as soon as
practicable following) the effective date of such termination of the Plan.

ARTICLE XIII
MISCELLANEOUS PROVISIONS

     Section 13.1. No Assignment. The right of any Participant or any of his or
her Beneficiaries to receive Deferred Compensation and, if applicable, Mandatory
Deferred Compensation under the Plan shall not be assigned, anticipated,
transferred, pledged or encumbered, either voluntarily or by operation of law,
nor shall any amount of a Participant’s Deferred Compensation or Mandatory
Deferred Compensation be subject to the claim or legal process of any creditor
of such Participant, or subject to seizure for payment of any debts or
judgments, except as provided in Article X of the Plan with respect to
designation of Beneficiaries and except as may otherwise be required by law. If
any Participant shall, or shall attempt to, assign, transfer, pledge or encumber
any amount payable under the Plan, or if by reason of such Participant’s
bankruptcy or other event happening at any time any such payment would be made
subject to his or her debts or liabilities or would otherwise devolve upon
anyone else and not be enjoyed by him or her or his or her Beneficiary, the
Compensation Committee may, in its sole discretion, terminate such Participant’s
right to any such payment of Deferred Compensation, and, if applicable,
Mandatory Deferred Compensation and direct that the same be held and applied to
or for the benefit of such Participant or his or her spouse, children or other
dependents, or any of them, in such manner as the Compensation Committee may
deem appropriate.

     Section 13.2. Adoption of and Withdrawal from Plan by a Participating
Employer. (a) Any domestic wholly-owned subsidiary of the Company which at the
time is not a Participating Employer, may, with the consent of the Committee,
adopt the Plan and become a Participating Employer by causing an appropriate
written instrument evidencing such adoption to be executed pursuant to the
authority of its board of directors and filed with the Company and by executing
a Trust Agreement in form and substance satisfactory to the Committee.

     (b)  Any Participating Employer may, by action of its board of directors,
withdraw from the Plan, such withdrawal to be effective upon notice in writing
to the Committee, and shall thereupon cease to be an Employer for all purposes
of the Plan. A Participating Employer shall be deemed automatically to withdraw
from the Plan in the event it shall cease to be a wholly owned subsidiary of the
Company. The withdrawal of a Participating Employer shall be treated as a
termination of the Plan with respect to such Employer and with respect to
Participants

X-10.3-26



--------------------------------------------------------------------------------



 



who at the time are employed by such Employer, except that any Participant
employed by the withdrawing Employer who is transferred to or continues in
Employment with any other Employer shall remain unaffected by such withdrawal
and such Participant shall continue as a Participant under the Plan.

     Section 13.3. Information Required. Each Participant shall provide the
Committee with such pertinent information concerning himself or herself and his
or her Beneficiaries relating to Plan participation by the Participant as the
Committee may specify, and no Participant or Beneficiary or other person shall
have any rights in or be entitled to any payments of Deferred Compensation under
the Plan unless such information is provided to the Committee.

     Section 13.4. Elections by Eligible Employees. AM elections, designations,
requests, notices, instructions and other communications from an Eligible
Employee, Participant, Beneficiary or other person to the Committee required or
permitted under the Plan shall be in such form as is prescribed from time to
time by the Committee, shall be mailed by first-class mail, transmitted by
facsimile or delivered to such location as shall be specified by the Committee
and shall be deemed to have been given and delivered only upon actual receipt
thereof by the Committee at such specified location.

     Section 13.5. Notices by Committee or any Employer. All notices,
statements, reports and other communications from the Committee or any Employer
to any Eligible Employee, Participant, Beneficiary or other person required or
permitted under the Plan shall be deemed to have been duly given when delivered
to, or when mailed first-class mail, postage prepaid and addressed to, such
Eligible Employee, Participant, Beneficiary or other person at his or her
address last appearing on the records of the Company or the applicable
Participating Employer or when hand delivered to such person.

     Section 13.6. No Employment Contract or Commitment. The Plan is not, and
shall not be deemed to constitute, a contract of employment between the Company,
or any other Employer or other Subsidiary or Affiliate of the Company, and a
Participant. Neither the Plan nor any action taken hereunder by the Company or
any Participating Employer shall constitute a commitment or agreement to
continue the Employment of any Participant or shall be held or construed to
confer on a Participant any right to continued Employment with the Company or
any Participating Employer or any other Subsidiary or Affiliate of the Company,
or as a commitment to continue the rate of compensation of any Participant, or
as affecting the right of the Company or any Participating Employer to terminate
the Employment of any Participant, Eligible Employee or any other employee at
any time, with or without cause.

     Section 13.7. Severability. In the event any provision of the Plan shall be
held invalid or illegal for any reason, any illegality or invalidity shall not
affect the remaining parts of the Plan and the Plan shall be construed and
enforced as if the illegal or invalid provision had been omitted, and the
Company shall have the privilege and opportunity to correct and remedy questions
of illegality or invalidity by amendment as provided in the Plan.

     Section 13.8. Effect of IRS Determination. If any Deferred Amount is found
in a “determination” (within the meaning of Section 1313(a) of the Code) to have
been includible in gross income by a Participant prior to the payment thereof as
provided under the Plan, such Deferred Amount (as adjusted by Equivalents to the
applicable Valuation Date) shall be immediately paid to such Participant
notwithstanding such Participant’s election or any other provision of the Plan.

     Section 13.9. Taxes and Withholding. All payments of Deferred Compensation
and Mandatory Deferred Compensation in accordance with the Plan shall be subject
to such withholding for taxes and deductions for payroll and other taxes
(federal, state or local) as may be due thereon and the determination by the
Committee as to the amounts withheld from such payments shall be binding upon
each Participant and his or her Beneficiaries.

X-10.3-27



--------------------------------------------------------------------------------



 



     Section 13.10. No Rights to Assets Created. The obligations of the Company
or any Participating Employer to make payments of Deferred Compensation and
Mandatory Deferred Compensation under the Plan shall constitute a liability of
the Company or a Participating Employer, as the case may be, to the Participant
and his or her Beneficiaries. Such payments of Deferred Compensation and
Mandatory Deferred Compensation shall be made from the general funds of the
Company or the Participating Employer, as the case may be, or from the Trusts.
Neither the Company nor any Participating Employer shall be required to
establish or maintain the Trusts or any special or separate fund or trust or
otherwise to segregate assets to assure that such payments shall be made, and
neither a Participant nor his or her Beneficiaries shall have any interest in
any particular asset of the Company or any Participating Employer or in the
Trusts or any other trust by reason of the Company’s (or a Participating
Employer’s) obligations hereunder. Nothing contained in the Plan shall create or
be construed as creating a trust of any kind or any other fiduciary relationship
between the Company or any Participating Employer and a Participant or his or
her Beneficiaries.

     Section 13.11. Precedent. Except as otherwise specifically provided, no
action taken in accordance with the Plan by the Employers or the Committee shall
be construed or relied upon as a precedent for similar action under similar
circumstances.

     Section 13.12. No Guarantees. No employer guarantees that any Reference
Investment Fund will not result in a reduction of, or loss to, any Deferred
Amount, Mandatory Deferred Amount, Deferred Compensation or Mandatory Deferred
Compensation or any Account. Neither the Company, nor any Participating Employer
nor the Trustee guarantees the amount or payment of any Deferred Compensation,
Mandatory Deferred Compensation or other amount payable to any Participant under
the Plan.

     Section 13.13. Expenses. The expenses of administration of the Plan,
including the payment of the fees of the Trustee and the Recordkeeper, shall be
paid by the Company.

     Section 13.14. Claims of Other Persons. The provisions of the Plan shall in
no event be construed as giving any person, firm or corporation any legal or
equitable right as against the Company or any Participating Employer or their
respective officers, directors or employees, except as expressly provided for in
the Plan.

     Section 13.15. Captions. The captions preceding the Articles, Sections and
subsections hereof have been inserted solely as a matter of convenience and in
no way define or limit the scope or intent of any provisions thereof.

     Section 13.16. Validity of the Plan. The validity of the Plan shall be
determined, and the Plan shall be governed by and construed and interpreted, in
accordance with the laws of the State of Ohio.

     Section 13.17. Plan Binding on Parties. The Plan shall be binding upon the
Employees, all Participants and Beneficiaries, and, as the case may be, the
heirs, executors, administrators, successors and assigns of each of them.
Obligations incurred by the Company or any Participating Employer shall be
binding upon the Company or such Participating Employer, as the case may be, and
shall inure to the benefit of the Participants or their Beneficiaries.

X-10.3-28



--------------------------------------------------------------------------------



 



* * *

Executed at Akron, Ohio, this 20th day of December, 2002.

                  The Goodyear Tire & Rubber Company       By:   /s/ Donald D.
Harper


--------------------------------------------------------------------------------

Vice President   ATTEST:           /s/ Bertram Bell


--------------------------------------------------------------------------------

       

X-10.3-29



--------------------------------------------------------------------------------



 



ANNEX I
TO
THE GOODYEAR TIRE & RUBBER COMPANY
DEFERRED COMPENSATION PLAN FOR EXECUTIVES

The Reference Investment Funds are as follows:



1.   Money Market Fund. The Benchmark Fixed Income — Government Select
Portfolio.   2.   Bond Fund. The Benchmark Short-Intermediate Bond Portfolio.  
3.   Equity Index Fund. The Benchmark Equity Index Portfolio.   4.   Balanced
Fund. The Benchmark Balance Portfolio.   5.   Growth Fund. The American Century
Ultra Investment Fund.

X-10.3-30